DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Baird et al. US 20150307365.

Claim 1, Dishman teaches a filter cartridge assembly comprising: a housing (130) having a substantially cylindrical body, a top portion (150) including an ingress (410) and egress port (400), each extending vertically upward form the filter cartridge housing top portion in a direction parallel to a housing center axis, each of the ingress and egress ports having at least one portion or segment approximately cylindrical in cross 
Baird teaches a filter cartridge comprising a housing and a housing top portion (56) including an ingress and egress port (58, 60) the egress port comprising a first segment (above 62b) forming a top portion, a third segment (below 64b) closer to the housing top portion and a second segment (66) located between the first and third segments having an aperture (68) facing in a direction not coaxial with or parallel to the housing center axis for fluid flow, the first and third segments having approximately a same first diameter and the second segment having a second diameter unequal to the first diameter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to 

    PNG
    media_image1.png
    624
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    967
    media_image2.png
    Greyscale

Claim 2, modifying the second segments of Dishman per the teaching of Baird will result in the second segments forming an hourglass shape as the segment will be larger at the top and bottom and smaller in the middle.
Claim 3, Dishman teaches the ingress port and egress port are positioned along a chord line but does not teach that chord line not intersecting the axial center of the housing top portion. Such a configuration is merely a recitation of shifting the position of the ingress and egress ports to a different location on the housing top portion. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Baird et al. US 20150307365 as applied to claim 4 above, and further in view of Astle et al. US 20060060512.

	Claim 5, Dishman in view of Baird teaches the filter cartridge of claim 4 but does not teach a printed circuit board housing located or connected to the housing top portion adjacent to the filter key.
	Astle teaches a filter cartridge assembly comprising a housing (1002) having a body and a top portion comprising an ingress (1040) and egress (1016) port extending vertically upward form the filter cartridge housing top portion and a housing (1018) capable of housing a printed circuit board, connected to the housing top portion (fig. 22). It would have been obvious to one of ordinary skill in the art to use the housing of Astle as it allows monitoring of the filter cartridge by a data sensor of a manifold to which the filter cartridge may be attached (paragraph 77-78). Placing the housing (1018) adjacent to the filter key is merely a recitation of a relative placement of the housing on the housing top portion. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). As long as a data sensor can connect to the housing (1018) the location is not critical.

	Claim 7 provides further limitations directed to a printed circuit board which is not positively recited as part of the claimed invention and therefore does not provide any further structural limitations to the filter cartridge apparatus.

Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive.
	Applicant argues that the present invention identifies the design deficiency of having the filter cartridge apertures pointing in the same direction as the electronic circuit components on the filter housing top. Applicant’s arguments are not commensurate in scope to the claimed invention. The invention as claimed does not provide any limitations directed to the relative disposition of the apertures and electronics. The claims do not positively recite any electronics as the claims only require a printed circuit board housing, which is not the same as a printed circuit board. While the specification provides support for a specific orientation of the ingress and egress cavities with respect to other structures part of the filter cartridge, limitations disclosed in the specification are not read into the claims.
	Regarding claim 4, applicant provided an annotated figure showing the camming surface and the key rear face. The examiner takes the interpretation of the rear and front face as detailed in the annotated figure above. The recitation of the first face 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778